

EXHIBIT 10.1
 
 


ACCOUNTS RECEIVABLE AGREEMENT




This Agreement entered into as of August 18, 2010, by and among Winland
Electronics, Inc. (herein called "Client"), a Minnesota corporation, whose
address is 1950 Excel Drive, Mankato, MN 56001 and PrinSource Capital Companies,
LLC (herein called "Purchaser"), whose address is 5354 Parkdale Drive, Suite
100, Minneapolis, MN  55416.  In consideration of the mutual covenants set forth
herein, Client and Purchaser agree as follows:
 
I.  DEFINITIONS


"Account" means a right to payment of a monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (vi) for the use or hire of a vessel under a charter or other
contract, or (vii) arising out of the use of a credit or charge card or
information contained on or for use with the card and any and all the proceeds
therefrom.  The term does not include (i) rights to payment evidenced by chattel
paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts,
(iv) investment property, (v) letter of credit rights or letters of credit, or
(vi) rights to payment for money or funds advanced or sold, other than rights
arising out of the use of a credit or charge card or information contained on or
for use with the card.


"Affiliate" means, with respect to the Client, any person which directly or
indirectly controls, is controlled by, or is under common control with the
Client.  The Client shall be deemed to control another person if the Client owns
directly or indirectly 5% or more of any class of voting stock of the controlled
person or possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the controlled person, whether
through ownership of stock, by contract or otherwise. In addition, the Client's
Affiliates shall include the Client's officers, directors, joint venturers and
partners and any person controlled by any such officer, director, joint venturer
partner.


"Collateral" means all of the property, real or personal, tangible or
intangible, given as security pursuant to Section 7.01 hereof for the
Obligations of Client under this agreement.


"Credit Problem" means a Customer is unable to pay its debts because of
insolvency, the dissolution, termination of existence, or business failure of
the Customer, the voluntary filing of a petition of bankruptcy, or the
commencement of any proceeding under the Bankruptcy Code or any other bankruptcy
or insolvency laws by or against Customer such that payment on the Account is or
will be impaired.


"Customer" means Client's customer or the account debtor.


"Customer Dispute" means any claim by a Customer against Client, valid or
invalid, now existing or hereafter arising (including but not limited to a claim
for credit or refund due to a return of goods which gave rise to an Account),
and which the Customer claims or may otherwise result in any reduction in the
amount to be paid by the Customer under any Account or Accounts.  The foregoing
notwithstanding, a dispute with a Customer involving a Customer Dispute and/or a
Credit Problem shall be deemed a Customer Dispute.


"Daily Rate" means the amount per diem equal to 1/18th of 1% (one eighteenth one
percent) of the Eligible Amount for each day an Account assigned herein remains
unpaid.


“Eligible Amount” means the difference between the gross face amount of the
Account and any partial payments under the Account if less than the gross face
amount, and any trade or cash discounts, credits or allowances, or any
adjustments to the Account taken by the Customer.
 
“Obligation or Obligations” means any amount paid for by the Purchaser for any
and all Accounts together with the Purchaser's discount and any other amounts
due Purchaser remain unpaid including, without limitation, any amounts due
Purchaser: (i) under the terms of this Agreement and (ii) under any promissory
notes executed by Client in favor of Purchaser now or hereafter.
 
“Purchaser’s Discount” means for each Account purchased by Purchaser in
accordance with the terms hereof, the difference between the Eligible Amount of
such Account and the Purchase Price of such Account, the Purchase Price
determined as of the date that the Eligible Amount is paid in full, whether by
the Customer or Client.


"Insolvent" means, with respect to any person or entity, that such person's or
entity's liabilities exceed such person's or entity's assets and/or such person
or entity is not generally paying its debts as they become due and means
“insolvent” as that term is used and defined in Section 101(32) of the United
States Bankruptcy Code and Section 2 of the Uniform Fraudulent Transfer Act.
 
 
 

--------------------------------------------------------------------------------

 
 
II.  PURCHASE OF ACCOUNTS RECEIVABLE


2.01           Assignment/Purchase.  Client hereby assigns and sells to
Purchaser as absolute owner with recourse all Accounts approved and deemed
acceptable by Purchaser, and represented by Client to be bona fide existing
obligations of its Customers arising out of, and acquired by it, in the ordinary
course of its business, which Accounts are or will be due and owing to Client
without defense, offset or counterclaim.


2.02           Purchaser's Discretion.  Purchaser shall purchase only such
Accounts hereunder as Purchaser may select and approve in its sole and absolute
discretion.  Purchaser shall not have any liability to Client or any of Client's
Customers for any failure or refusal by Purchasers to purchase any Account.


2.03           Assignment Documents.  Client will provide Purchaser with an
assignment of Accounts, in a form(s) satisfactory to Purchaser (including any
notices of assignment as may be required by Purchaser), together with the
original invoice or a true copy of each invoice and/or statement, as may be
specified by Purchaser, including evidence of shipment, or other instruments or
papers that Purchaser may require.


2.04           Stamping.  At Purchaser’s request, Client will place a sticker
on, or stamp, each original invoice being sold to Purchaser, in a form
acceptable to Purchaser, indicating that the Account has been sold to Purchaser
and that payment must be made directly to Purchaser.  If for any reason Client
fails to provide an Account with proper notification, Purchaser will charge a
missing notation fee of 3% of the Eligible Amount.


2.05           Notification.  Client agrees to provide Purchaser a sufficient
number of Notice of Assignment of Account forms, in a form satisfactory to
Purchaser, signed by authorized representative of Client, which may, at
Purchaser's sole discretion, be distributed by Purchaser to each Customer whose
Account is assigned and sold to Purchaser by Client.  If Purchaser so requires,
it shall be Client's obligation to ensure that the Notice of Assignment of
Accounts form be duly executed by an authorized representative of the Customer
and returned to Purchaser.


2.06           Part Payment.  Upon approval and acceptance by Purchaser of an
Account, Purchaser shall pay to Client part payment of the Purchase Price in an
amount not exceeding 75% seventy-five percent) of the Eligible Amount.


2.07           Processing Fee.  For each Account approved and accepted by
Purchaser hereunder, Purchaser shall receive from Client and Client shall be
obligated to pay to Purchaser a processing fee equal to 1/4% (twenty-five
hundredths percent) of the Eligible Amount.


2.08           Purchase Price.  The purchase price payable by Purchaser to
Client for each Account shall be equal to 100 % (one hundred percent) of the
Eligible Amount reduced by the Daily Rate beginning as of the date that
Purchaser makes part payment as to each Account and continuing for each day
thereafter that such Account remains unpaid (the "Purchase Price") payable as
provided in Section 2.10 hereof.


2.09           Collected Reserve. Purchaser may hold in a reserve account all
collections of purchased and non-purchased Accounts (“Collected Reserve”). The
Collected Reserve may be held by Purchaser as security against charge-backs or
any of the Obligations and may be applied by Purchaser against such charge-backs
or other Obligations. Client hereby transfers and assigns to Purchaser all of
its right, title and interest in and to the Collected Reserve, except as any
portion of the Collected Reserve is released by Purchaser to Client as provided
in Section 2.10 below.


2.10           Return of Collected Reserve. Purchaser will return to Client that
portion or all of the sums in the Collected Reserve on Friday as of Wednesday of
each week only if and to the extent, in Purchaser's sole and absolute
discretion, Purchaser has determined that Client has complied with all of the
terms and conditions of this Agreement, including, without limitation, that no
events of default as defined in Article VIII below have occurred and that Client
acknowledges to Purchaser that there are no offsets or claims against or
customer disputes relating to any Account purchased by Purchaser.  However, if
the Collected Reserve has a deficit balance at any time, Client shall be
obligated to immediately pay to Purchaser, with or without demand, the amount of
such deficit.


2.11           Customer Disputes.  Upon the occurrence of any Customer Dispute,
whether valid or invalid, Client will immediately pay to Purchaser, on the
Account purchased by Purchaser subject to the Customer Dispute, the amount of
any Part Payment made on the Account by Purchaser plus the Purchaser's Discount.
Further, notwithstanding the payment obligation set forth herein, Purchaser may,
in addition to any other remedies available to Purchaser under this Agreement,
immediately charge-back the Account purchased by Purchaser, which is subject to
the Customer Dispute, to Client and provide notice thereof to Client.  Any such
charge-back Account shall be subject to Purchaser's security interest
therein.  Client shall notify Purchaser immediately of any disputes between
Customer and Client.  Purchaser may, but is not obligated to, settle any
Customer Dispute directly with Customer.  Such settlement does not relieve
Client of final responsibility for payment of any such Account purchased by
Purchaser.


 
2.12    Client's Obligation. Until any amount paid for by the Purchaser for any
and all Accounts together with the Purchaser's discount and any other amounts
due Purchaser under the terms of this Agreement and or under any promissory
notes executed by the Client remain unpaid, Client shall be liable to the
Purchaser for the Obligations.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
III.  WARRANTIES AND REPRESENTATIONS OF CLIENT


In order to induce Purchaser to enter into this Agreement and purchase Accounts
under the terms hereof, and with full knowledge that the truth and accuracy of
the warranties and representations set forth in this Agreement are being relied
upon by Purchaser, because, among other reasons, time is of the essence and a
substantial delay in the purchase of Accounts by Purchaser could be caused by a
complete credit investigation of each Customer, Client warrants and represents
to Purchaser now, and during the term of this Agreement, that:


3.01         Client Organization; Etc.  Client:


 
(a)
is duly organized, validly existing and in good standing under the laws of the
State of

 
 
Minnesota;



 
(b)
has the power and authority to own its properties and carry on its business as
it is now being

 
 
conducted, and is to be conducted following consummation of the transactions
contemplated by this Agreement.



 
(c)
is qualified to do business in every jurisdiction where such qualification is
necessary;



 
(d)
is duly authorized to conduct such business under the name of Winland
Electronics, Inc. and such trade name has been properly registered as required
by the laws of the State of Minnesota; and



 
(e)
has the power to execute and deliver this Agreement and to execute and deliver
to Purchaser any

and all documents required to be executed and delivered hereunder.


3.02           Customer Solvency.  To the best knowledge of Client, no Customer
of Client whose Accounts are to be assigned to and purchased by Purchaser, is
Insolvent.


3.03           Title to Assets.  Client has good title to all inventory and
Accounts, free and clear of all mortgages, liens and encumbrances, covenants or
restrictions.


3.04           Validity of Accounts; Etc.  Each Account offered for sale to
Purchaser:  (a) is an accurate and undisputed (without claim of offset, defense
or counterclaim) statement of indebtedness by Customer to Client, for a sum
certain, which is due and payable within thirty days or less, or within such
time as is agreed to, in writing, by Purchaser and Client; and (b) arises out of
a bona fide absolute sale, delivery and acceptance of goods (not on consignment,
or on approval, or on hold basis, or subject to any other contingency), or
rendition of service by Client to Customer, made in the ordinary course of
Client's business.


3.05           Title to Accounts; Etc.  None of the Accounts being sold to
Purchaser have heretofore been sold or assigned to any person, firm or
corporation, nor has any security interest in such Accounts been granted to any
person, firm or corporation, or are owed by a Customer who is one of Client's
Affiliates.


3.06           No Contravening Agreements.  There are no agreements, verbal or
written, between Client and Customer, or any other party, which would prohibit
the sale of the Customer Account by Client to Purchaser.


3.07           Authorization; Etc.  The execution and performance by Client of
the terms and provisions of this Agreement and the execution and delivery of any
other documents required to be executed and delivered hereunder have been duly
authorized by all requisite company action, and neither the execution and
performance of this Agreement or any other documents required to be delivered
hereunder, will violate any provision of law, any order of any court or other
agency of government, the articles of incorporation or organization or agreement
of partnership, if any, of Client, or any indenture, agreement or other
instrument to which Client is a party, or by which Client is bound, or be in
conflict with, result in breach of, or constitute (with due notice or lapse of
time or both) a default under, or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the property or
assets of Client pursuant to, any such indenture, agreement or instrument,
except as provided in this Agreement.


3.08           No Litigation.  There is no action, suit or proceeding at law or
in equity or by or before any governmental instrumentality or other agency now
pending or, to the knowledge of Client, threatened against or affecting Client
which, if adversely determined, would have a material adverse effect on the
business, operations, properties, assets or condition, financial or otherwise,
of Client.


3.09           No Adverse Agreements.  Client is not a party to any material
agreement or instrument or subject to any restriction adversely affecting its
business, properties or assets, operations or condition, financial or
otherwise.  Client is not in default in the performance, observance or
fulfillment of any agreement or instrument to which it is a party which
materially adversely affects the business, operations, affairs or condition of
Client or any of its properties.


3.10           No Adverse Event.  Except as disclosed in writing to Purchaser,
there is no fact known to Client which materially adversely affects the
business, operations, affairs or condition of Client or any of its properties.


 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
3.11           Taxes.  Client has filed all tax returns required by law to be
filed and has paid all taxes, assessments and other governmental charges levied
upon its properties, assets and income, other than those not yet
delinquent.  There are no unpaid assessments for additional taxes or any basis
therefor.


3.12           Compliance With Laws.  Client is in full compliance with all
state and federal laws relating to the conduct of its business.
 
 
IV.  CONDITIONS TO PURCHASER'S OBLIGATIONS HEREUNDER


4.01           Conditions Precedent.  Except as to those obligations of
Purchaser that are discretionary as set forth herein, the obligations of
Purchaser to perform its obligations hereunder is subject to the conditions
precedent that the representations and warranties set forth in Article III
hereof shall be true and correct on and as of the date hereof, and on the date
each Account is offered to Purchaser for sale pursuant to this Agreement; and no
Event of Default as specified in Article VIII hereof, nor any event which upon
notice or lapse of time or both would constitute such an Event of Default, shall
have occurred and be continuing; and each offer of an Account for sale to
Purchaser shall constitute a certification by Client to such effect as of the
date of such offer.
 
 
V.  AFFIRMATIVE COVENANTS BY CLIENT


Client covenants and agrees that, from the date hereof and until termination of
this Agreement and performance of all of the Obligations hereunder, Client will,
unless otherwise agreed to in writing by Purchaser:


5.01           Inspection of Records.  Promptly, from time to time, permit
Purchaser to inspect its books and records, at reasonable business hours, and to
make copies of abstracts thereof, and furnish such other information regarding
its operations, assets, business affairs and financial condition, as Purchaser
may request.


5.02           Notices.  Promptly notify Purchaser of:


 
(a)
any developments which would materially adversely affect the business of Client,
its properties or affairs or the ability of Client to perform its obligations
under this Agreement, or any other documents delivered in connection herewith;



 
(b)
any material adverse change in Client's condition, financial or otherwise;



 
(c)
of the occurrence of any Event of Default by Client as defined in Article VIII
hereof, and of the occurrence of any event which upon notice or lapse of time,
or both, would constitute such an Event of Default; or



 
(d)
any change of address of Client.



5.03           Taxes.  Pay all taxes or fees in relation to the Accounts, goods
sold or services rendered, giving rise to the Accounts.


5.04           Purchaser's Property.  Immediately turn over to Purchaser and,
until doing so, hold in trust and safekeeping separate and apart from Client's
other property and as the sole and separate property of Purchaser any payment on
an Account purchased by Purchaser whenever any such payment, whether cash, check
(payable to Client, Purchaser or both), money order or other form of payment,
comes into Client's possession, and all goods giving rise to Accounts purchased
by Purchaser which are returned or rejected by, or repossessed from Customer(s).
If Client fails to turn over payment on a purchased Account to Purchaser,
Purchaser will charge a misdirected payment fee of 15% of the Eligible Amount
and the Client shall be obligated to immediately pay such fee with or without
demand by Purchaser.


5.05           Book Entries.  Upon the sale of any of its Accounts to Purchaser,
Client will immediately make proper entries on its books and records recognizing
and disclosing the sale of such Accounts to Purchaser.


5.06           Reimbursement of Expenses; Etc.  Reimburse the Purchaser for its
reasonable expenses, fees and disbursements (including, without limitation,
reasonable attorneys' fees and legal expenses and wire transfer fees), incurred
in connection with (i) the preparation or administration of this Agreement or
any other document relating hereto and (ii) the Purchaser's enforcement of any
and all of the Obligations of the Client under this Agreement or any other such
document, whether or not suit is commenced, and which attorneys' fees and legal
expenses shall include, but not be limited to, any attorneys' fees and legal
expenses incurred in connection with any appeal of a lower court's judgment or
order.  The Purchaser is hereby authorized to charge from time to time against
the any reserve account (including, without limitation, the Collected Reserve)
established by the Purchaser pursuant to this Agreement any obligation of Client
to Purchaser hereunder when due and apply any collections or other proceeds of
any Account or other Collateral received by Purchaser first to the reimbursement
of Client’s obligation hereunder.
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
5.08           Reporting to Purchaser.  Client shall provide the financial
information to Purchaser as follows:


 
(a)
Client’s year end financials and/or audit reports shall be delivered by Client
within 120 days of Client’s respective year ends during the term of this
Agreement;



(b)  
Client’s monthly financial statements, including Client’s accounts receivable
aging and account payable aging, shall be delivered by Client by the 20th day of
the month immediately following the month end to which the financial statements
relate.



(c)  
Client’s shareholders and/or guarantors updated personal financial statements
shall be delivered within 120 days of Client’s respective year end.



5.09  
Insurance.  Maintain insurance of such types and in such amounts as are
maintained by companies of similar size engaged in the same or similar
businesses; provided, however, that each policy insuring any collateral securing
any and all of the Obligations shall name Purchaser as the loss payee.

 
 
VI.  NEGATIVE COVENANTS


Client covenants and agrees that, until termination of this Agreement and
performance by Client of all of the Obligations hereunder, unless Purchaser
shall otherwise consent in writing, it will not directly or indirectly:


6.01           No Liens. Create, incur, assume or suffer to exist any pledge,
lien, charge or other encumbrance of any nature whatsoever on any of its
Accounts or inventory, now or hereafter owned.


6.02           No Sale of Assets; Etc.  Sell, lease, transfer or otherwise
dispose of any of its business, except in the ordinary course of its business.


6.03           No Interference With Purchaser's Rights.  Interfere in any
fashion or under any circumstances with any of Purchaser's right under this
Agreement.


6.04           No Other Sale of Accounts.  Finance or sell its Accounts except
to Purchaser during the term of this Agreement.


6.05           No Change of Account Terms.  Change or modify the terms of the
original Account with Customer.


6.06           No Pledge of Purchaser's Credit.  Pledge the credit of Purchaser
to any person or entity for any purpose whatsoever.


6.07           No Alternations of Payment Schedule.  Alter any Customer payment
schedule.
 
 
VII.  SECURITY INTEREST


7.01           Grant of Security Interest.  As a further inducement for
Purchaser to enter into this Agreement, Client hereby grants to Purchaser, as
security for the repayment of any and all Obligations hereunder, a security
interest in all of Client's accounts and inventory, equipment, instruments,
documents, contract rights, chattel paper, general intangibles and the proceeds
thereof (including any insurance proceeds) now or hereafter owned by Client, or
in which Client now or hereafter may have any rights, wherever situated and
whenever acquired.  Client agrees to execute, from time to time, and authorizes
Purchaser to execute and file such financing statements, assignments, and other
documents covering the Collateral, including Proceeds, to create, evidence,
perfect, maintain or continue its security interest in the Collateral (including
additional Collateral acquired by the Client after the date hereof).  Client
will pay the cost of filing the same in all public offices in which Purchaser
may deem filing to be appropriate and will notify Purchaser promptly upon
acquiring any additional Collateral that may require an additional filing.  Upon
the occurrence of and during the continuance of an Event of Default, Client
appoints Purchaser irrevocably as Client’s agent and attorney-in-fact to perform
such tasks as Purchaser in the sole exercise of its discretion determines to
undertake to protect and/or enforce its rights to recover all sums due under the
Agreement including, without limitation, notifying the United States Postal
Service to change the address for delivery of the Client’s mail to any address
designated by Purchaser, otherwise intercept Client’s mail, and receive, open
and dispose of the Client’s mail.  Upon request, Client will deliver to
Purchaser all Client’s Documents, Chattel Paper and Instruments constituting
part of the Collateral.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
VIII.  DEFAULTS


8.01           Events of Default.  Upon the occurrence of any of the following
events (each of which is herein sometimes called an "Event of Default"):


 
(a)
If Client shall fail to pay any Obligations to Purchaser when due;



 
(b)
If Client confesses inability to continue performance in accordance with this
Agreement;



 
(c)
If any representation or warranty made herein or in any report, assignment,
certificate, financial statement or other instrument furnished in connection
with this Agreement, shall prove to be false or misleading in any material
respect;



 
(d)
If Client shall fail to perform any covenant, condition or agreement contained
herein;



 
(e)
If Client or any other person liable in whole or in part for payment or
performance of any Obligations herein shall (i) apply for or consent to
appointment of a receiver, trustee, custodian or liquidator of it or any of its
property; (ii) admit in writing its inability to pay its debts as they mature,
(iii) make a general assignment for the benefit of creditors, (iv) be
adjudicated bankrupt or insolvent or be the subject of an order for relief under
Title 7 or 11 of the United States Code or (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law, or if a corporate action shall be taken for
the purpose of effecting any of the foregoing;



 
(f)
If any order, judgment or decree shall be entered, without the application,
approval or consent of Client by any court or competent jurisdiction, approving
a petition seeking reorganization of Client or appointing a receiver trustee,
custodian or liquidator of Client, or of all or a substantial part of the assets
of Client;



 
(g)
If there occurs any attachment on any deposits or other property of Client in
the hands or possession of Purchaser;



 
(h)
If any "default" (however defined) shall occur under any guaranty of any
Obligations hereunder;



 
then, and in every such Event of Default and at any time thereafter during the
continuance of such event, Purchaser may take any action permitted in law or
equity including, without limitation, any one or more of the following: (i)
charge back to Client all outstanding Accounts and declare all Obligations
secured hereby immediately due and payable; (ii) enforce the security interest
given hereunder pursuant to the Uniform Commercial Code or any other law;  (iii)
require Client to assemble the Collateral and the records pertaining to the
Accounts and make them available to Purchaser at a place designated by
Purchaser: (iv) enter the premises of Client and take possession of the
Collateral and of the records pertaining to the Accounts and any other
Collateral; (v) grant extensions, compromise claims and settle the Accounts for
less than the face value, and without prior notice to Client; (vi) use, in
connection with any assembly or disposition of the Collateral, a trademark,
trade name, copyright, patent right or technical process used or utilized by
Client without payment of any license fee or royalty to Client; (vii) retain any
surplus realized to cover any and all Obligations and hold Client liable for any
deficiency as provided in the Uniform Commercial Code; (viii) offset any funds
held by Purchaser in any reserve account for any and all Obligations of Client
to Purchaser, including but not limited to legal fees or other costs associated
with the collection of Accounts, or pursue any other remedy at law or equity
which Purchaser may have; (ix) charge an Event of Default fee of $750.00 per
occurrence.

 
 
IX.  MISCELLANEOUS


9.01           Survival of Agreement; Etc.  This Agreement and all covenants,
agreements, representations and warranties made herein, shall survive the
purchase by Purchaser of the Accounts hereunder, and shall continue in full
force and effect, so long as there shall be any Obligations to Purchaser
hereunder.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the heirs, personal representatives,
legal representatives, successors and assigns of such parties; and all
covenants, promises and agreements in this Agreement contained, by or on behalf
of Client, shall inure to the benefit of the successors and assigns of
Purchaser.


9.02           Purchaser's Property.  Any payment or payment(s) due as to any
Account purchased by or assigned to Purchaser is the sole property of Purchaser.
 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
9.03           Appointment of Attorney-in-Fact.  In order to carry out this
Agreement and avoid unnecessary notification to Customers, Client irrevocably
appoints Purchaser, or any person designated by Purchaser, its special attorney
in fact or agent, with power to:


 
(a)
Delete Client's address on all invoices and statements mailed to Customers and
to substitute in its place Purchaser's address;



 
(b)
Receive, open and dispose of all mail addressed to Client or to Client's trade
name at Purchaser's address;



 
(c)
Endorse the name of Client or Client's trade name on any checks or other
evidences of payment that may come into the possession of Purchaser with respect
to any Collateral;



 
(d)
In Client's name, or otherwise, to demand, sue for, collect, receive and give
acquittance for any and all monies due or to become due on Accounts purchased by
Purchaser;



 
(e)
To settle, compromise, compound, prosecute or defend any action or proceeding
with respect to said Accounts;



 
(f)
To extend the time of payment of any or all of the Accounts purchased by
Purchaser and to make any allowances and other adjustments with reference
thereto;



 
(g)
Offer discounts to Client's Customer exclusive of Client's normal business
custom with said Customer where necessary to affect collection; and



 
(h)
To do any and all things necessary and proper to carry out the purpose of this
Agreement.  The authority granted pursuant to this power of attorney shall
continue in full force and effect until all Accounts purchased by Purchaser have
been paid in full.



9.04           Open Items.  Should Purchaser receive a double payment on an
Account or other payment which is not identified, Purchaser shall carry such
sums as open items and shall return such sum to Client or Customer, as
appropriate, upon written request for payment actually received by Purchaser.


9.05           Indemnifications of Purchaser.  Client shall hold Purchaser
harmless against any Customer ill will arising from Purchaser's collecting or
attempting to collect any Account.


9.06           Term of Agreement.  This Agreement shall continue in full force
and effect until August 18, 2011 ("Initial Termination Date").  Purchaser may
terminate this Agreement at any time.  Absent termination of this Agreement by
Purchaser, or as provided elsewhere in this Agreement, this Agreement shall
automatically and continually renew for successive periods of twelve months
(each such period referred to as a "Renewal Period") from the Initial
Termination Date or the end of a Renewal Period unless, Client, no less than
thirty (30) days prior to the Initial Termination Date or the expiration of a
Renewal Period:  (a) gives Purchaser written notice to terminate this Agreement;
and (b) pays Purchaser as liquidated damages an amount equal to the Monthly
Minimum as set forth in Section 9.07 for each month or part of a month between
the stated termination date and the Initial Termination Date or end of a Renewal
Period, whichever is applicable.


9.07           Monthly Minimum.  Client agrees to generate a minimum of fees,
i.e. Processing Fees plus Purchasers Discount to Purchaser in the amount of
$2,500.00 per month during the term of this Agreement (such minimum fees to be
referred to herein as the “Monthly Minimum”).  Should Purchaser not receive the
Monthly Minimum for any month during the term of this Agreement, Client agrees
to remit immediately to Purchaser the difference between the Monthly Minimum and
the fees actually generated through financing for such month.  Remittance of the
difference to Purchaser shall be made as follows: by Purchaser’s deducting the
difference from Client’s Assignment and Schedule of Accounts, Reserve Release
and/or any collateral securing Obligations to Purchaser, or by Client’s direct
payment to Purchaser of such difference.


9.08           Survival of Security Interest; Etc.  After termination of this
Agreement, Client shall remain fully responsible to Purchaser for any Accounts
purchased before such termination and Purchaser's security interest shall
survive such termination until any and all Obligations hereunder shall have been
fully paid and/or satisfied.


9.09           Binding Effect; Etc.  This Agreement shall inure to the benefit
of and be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.


9.10           Rights and Remedies.  No failure on the part of Purchaser to
exercise, and no delay in exercising, and no course of dealing with respect to,
any right, power or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchaser of any right,
power or remedy under this Agreement preclude any other right, power or
remedy.  The remedies in this Agreement are cumulative and are not exclusive of
any other remedies provided by law.


9.11           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Minnesota.  Unless otherwise
defined herein, or unless the context otherwise requires, all terms used herein
which are defined in the Minnesota Uniform Commercial Code have the meanings
therein stated.
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
9.12           Consent to Jurisdiction; Etc.  Client hereby consents to the
jurisdiction of the courts of the State of Minnesota and the United States
District Court for the District of Minnesota for the purpose of any suit, action
or other proceeding arising out of any of the Obligations hereunder or with
respect to the transactions contemplated hereby, and expressly waives any and
all objections it may have as to venue in any of such courts.  CLIENT AND
PURCHASER ALSO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT.
 
9.13           Purchaser's Customer Notification Rights; Etc.  Purchaser may in
its sole discretion give notice of assignment to any and all Customers of Client
and collect Accounts directly from such Customers.


9.14           Notices.  All notices and communications hereunder shall be given
or made to the parties at their respective addresses set forth in the first
paragraph of this Agreement, or at such other address as the addressee may
hereafter specify for the purpose by written notice to the other party
hereto.  Such notices and other communications will be effectively given only if
and when given in writing and delivered at the address set forth herein or duly
deposited in the mails with first-class postage prepaid, or delivered to a
telegraph company with all charges prepaid, addressed as aforesaid.


9.15           Sevarability.  If any provision hereof is held invalid, illegal
or unenforceable in any jurisdiction, for any reason whatsoever, the other
provisions hereof shall remain in full force and effect in such jurisdiction and
to that end provisions hereof are declared to be severable and the remaining
provisions shall be liberally construed in favor of Purchaser.


9.16           Headings.  The various headings of this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto all
as of the day and year first above written.
 

 
PrinSource Capital Companies, LLC
 
By  /s/  Karen Turnquist
    KarenTurnquist
    Its President
Winland Electronics, Inc.
 
By    /s/ Glenn A. Kermes
    Glenn A. Kermes
    Its   Chief Financial Officer
 
 

 
 
 
Page 8 of 8

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 